Title: From George Washington to Brigadier General Charles Scott, 17 August 1779
From: Washington, George
To: Scott, Charles


        
          Dear Sir
          Head Quarters West Point 17th Augt 1779
        
        I have been favd with yours of the 20th & 26th ulto. You will find the several matters contained in the former sufficiently answered in a letter which I wrote to you upon the 27th July.
        I am pleased to find by your last that you had at length a prospect of getting the remaining Troops equipped, and I hope that the account of the Enemy having left Charles Town will not damp your exertions nor those of the persons concerned in procuring necessaries for the Troops. We know not what may be the real intentions of the Enemy—whether to give over the enterprise or only to withdraw till they receive Reinforcements—We should therefore be prepared for the latter event.
        Those Officers who are offered promotions in the new State Regiments must undoubtedly be allowed to accept them, as there is no power or right to restrain them. Care must be taken that they settle their accounts with their former Corps before they quit them.
        I shall acquaint the Director General with your want of Surgeons, untill you are supplied you must agree with Doctor Shore upon the best terms you can. I cannot possibly affix a price to his services. I am Dear Sir &.
      